DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Subspecies A (the invention shown in Fig. 2, where the axle is a front steerable axle) in the reply filed on 9/23/2021 is acknowledged.  Applicant has indicated that claims 1, 2, 4, 5, 10, 12, 13 and 15 read on the elected species/subspecies. Claims 3, 6-9, 11, and 14, 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 10 is objected to because of the following informalities:  in the 17th line of the claim, “froma” should be corrected to read “from a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 10, 12, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kress (US 2002/0175009).

Regarding claim 1, Kress teaches: a modular axle and motive wheel system for a vehicle, comprising: a pair of opposed axle ends comprising an axle (see the front axle 26 in Fig. 5), the opposed axle ends axially spaced apart along an axle axis; a pair of axle hubs (the hubs corresponding to the portions which connect the axle to the wheel assembly, including at least element 104; see Fig. 7)  attached to the axle ends; a pair of inner motive wheels (see front wheels located laterally inward in Fig. 5)  each comprising an inner surface and an outer surface and configured for radially extending rotatable disposition on the axle hubs; and a pair of inner electric hub motors (140; see Fig. 9) each comprising an inner stator and an inner rotor (see Fig. 9 and [0059]), the inner stators configured for selective attachment to and detachment from the axle hubs, the inner rotors configured for selective attachment to and detachment from the inner motive wheels (the selective attachment and detachment is facilitated by the various bolts/connectors indicated in Fig. 9), the inner rotors configured for reversible motive rotation of the inner motive wheels by and about the inner stators (the motor 140 is capable of forward and reverse motion), the inner motive wheels configured for selective attachment and detachment of a pair of outer motive wheels (see front wheels located laterally outward in Fig. 5) outboard of the inner motive wheels, the outer motive wheels each comprising an inner surface and an outer surface and comprising an outer electric hub motor (140; see Fig. 9) comprising an outer stator and an outer rotor (see Fig. 9 and [0059]), the outer stators configured for selective attachment to and detachment from the inner stators (at least by separating one of the stators from the hub) , the outer rotors configured for attachment to the outer motive wheels, the outer rotors configured for reversible motive rotation of the outer motive wheels by and about the outer stators (the motor 

Regarding claim 2, Kress further teaches: wherein the outer stators are configured for attachment to the inner stators through a pair of spacers (see the spindle housing 112 which extends between the inner and outer motive wheels; Fig. 9) having inner ends configured for selective attachment and detachment to the inner stators (via bolts shown in Fig. 9) and outer ends configured for selective attachment and detachment to the outer stators (via bolts shown in Fig. 9), and wherein each of the inner motive wheels and outer motive wheels is configured for independent reversible motive rotation (the motor 140 is capable of forward and reverse motion).

Regarding claim 4, Kress further teaches: wherein the axle comprises a front axle (26) of the vehicle and the inner motive wheels and outer motive wheels are steerable (the wheels are shown steering in Fig. 2b).

Regarding claim 5, Kress further teaches: wherein the selective attachment of the outer motive wheels increases a torque output of the axle, a load bearing capacity of the axle, or both the torque output and the load bearing capacity. See [0059] and Fig. 9. 

Regarding claim 10, Kress teaches: a modular axle and motive wheel system for a vehicle, comprising: 

a pair of axle hubs (the hubs corresponding to the portions which connect the axle to the wheel assembly, including at least element 104; see Fig. 7)  attached to the axle ends; 
a pair of inner motive wheels (see front wheels located laterally inward in Fig. 5)  each comprising an inner surface and an outer surface and configured for radially extending rotatable disposition on the axle hubs; and 
a pair of inner electric hub motors (140; see Fig. 9) each comprising an inner stator and an inner rotor (see Fig. 9 and [0059]), the inner stators configured for selective attachment to and detachment from the axle hubs, the inner rotors configured for selective attachment to and detachment from the inner motive wheels (the selective attachment and detachment is facilitated by the various bolts/connectors indicated in Fig. 9), the inner rotors configured for reversible motive rotation of the inner motive wheels by and about the inner stators (the motor 140 is capable of forward and reverse motion), the inner stators configured for attachment of either, a pair of spacers (see the spindle housing 112 which extends between the inner and outer motive wheels; Fig. 9) each having an inner end configured for selective attachment to and detachment from the inner stator (via bolts shown in Fig. 9) and an outer end configured for selective attachment to and detachment from one of a pair of outer electric hub motors (via bolts shown in Fig. 9) or a pair of rotatable bearing spacers each having an inner end configured for selective attachment to and detachment from the inner stator and an outer end configured for selective attachment to and detachment from a pair of outer non-motive wheels, or one rotatable bearing spacer having an inner end configured for selective attachment to and detachment from one of 
Relevant elements are best shown in Figs. 1, 5, and 9. Paragraph [0059] describes that each wheel is independently drivable and has its own motor.  

Regarding claim 12, Kress further teaches: wherein the axle comprises a front axle (26) of the vehicle and the inner motive wheels and outer motive wheels are steerable (the wheels are shown steering in Fig. 2b).

Regarding claim 13, Kress further teaches: wherein the outer ends of the spacers are configured for selective attachment to and detachment from the pair of outer electric hub motors (140; see Fig. 9), each outer electric hub motor comprising an outer stator and an outer rotor (see [0059] and Fig. 9), the outer stators configured for selective attachment to and detachment from the inner stators (at least by separating one of the stators from the hub), the outer rotors configured for selective attachment to and detachment from the inner rotors, the outer rotors and inner rotors configured for reversible motive rotation of the inner motive wheels by and about the inner stators. The inner and outer rotors from Kress are configured for selective attachment to and detachment indirectly (through stators and spacers). In is noted that Applicant’s elected species similarly requires indirect attachment; rib 168 (Figs. 3-5) which joins inner and outer rotors is not a feature of the elected invention. If it becomes evident that claim 13 is drawn to a non-elected species, the claim will be accordingly withdrawn. 

claim 15, Kress further teaches: wherein the selective attachment of the outer electric hub motors increases a torque output of the axle. See [0059] and Fig. 9. 

Additionally, regarding claims 1, 2, 5, 10, 13 and 15, it is noted that the modular axle and motive wheel system taught by Kress being is capable of being disassembled. Kress reads on the various components which are claimed as configured to be selectively attached and detached at least also by virtue of disassembly. The claims do not require the system to be in an operational state upon selective detachment of these components. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/EMMA K FRICK/Primary Examiner, Art Unit 3618